Exhibit 10.2

AMENDMENT NO. 2 TO

TERM LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 2 TO TERM LOAN AND SECURITY AGREEMENT (“Amendment No. 2”) dated as
of June 29, 2011, by and among Wells Fargo Bank, National Association, successor
by merger to Wachovia Bank, National Association, successor by merger to
Congress Financial Corporation (Florida), in its capacity as agent pursuant to
the Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
“Agent”), the financial institutions which are parties to the Loan Agreement as
lenders (individually, each a “Lender” and collectively, “Lenders”) and Trailer
Bridge, Inc. (“Borrower”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders and Borrower have entered into financing arrangements
pursuant to which Lenders (or Agent on behalf of Lenders) have made and may make
loans and advances and provide other financial accommodations to Borrower as set
forth in the Term Loan and Security Agreement, dated June 14, 2007, by and among
Agent, Lenders and Borrower, as amended by Amendment No 1 to Term Loan and
Security Agreement (as the same now exists and may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced the “Loan
Agreement”), and the other agreements, documents and instruments referred to
therein or at any time executed and/or delivered in connection therewith or
related thereto, including, but not limited to, this Amendment No. 2 (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”);

WHEREAS, Borrower has requested that Agent and Lenders agree to amend the Loan
Agreement and Agent and Lenders are agreeable to such requests, but only on the
terms and subject to the conditions contained herein; and

WHEREAS, by this Amendment No. 2, Agent, Lenders, and Borrower wish and intend
to evidence such amendments.

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

1.1 Additional Definition. As used herein, “Amendment No. 2” shall mean
Amendment No. 2 to Term Loan and Security Agreement, dated as of June 29, 2011,
by and among Borrower, Agent and Lenders, as the same now exists and may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, and the Loan Agreement and the other Financing Agreements are hereby
amended to include, in addition and not in limitation, such definition.

1.2 Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed to them in the Loan
Agreement.



--------------------------------------------------------------------------------

1.3 Amendments to Definitions.

1.4 The definition of “Interest Rate” in Section 1.29(a) of the Loan Agreement
is hereby amended by deleting such Section in its entirety and substituting the
following therefor:

“(a) Subject to clause (b) of this definition below, as to Loans which are Prime
Rate Loans, a rate equal to two (2%) percent in excess of the Prime Rate, and”

1.5 The definition of “Loan Limit” in Section 1.31 of the Loan Agreement is
hereby amended by deleting such Section in its entirety and substituting the
following therefor:

“ “Loan Limit” shall mean $4,958,393.66 less the aggregate amount of all
repayments, repurchases or redemptions, whether optional or mandatory, in
respect thereof .”

2. Loans. Section 2.1 of the Loan Agreement is hereby amended by adding the
following new subsection at the end of such Section:

“(f) From and after the Amendment No. 9 Effective Date, Borrower shall not
request, and Agent and Lenders shall not be required to make, Eurodollar Loans.”

3. Additional Representations, Warranties and Covenants. Borrower represents,
warrants and covenants with and to Agent and Lenders as follows, which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof, the truth and accuracy of, or compliance with
each, together with the representations, warranties and covenants in the other
Financing Agreements, being a continuing condition of the making of Loans by
Lenders (or Agent on behalf of Lenders) to Borrower:

3.1 Neither the execution, delivery and performance of this Amendment No. 2, or
any other Financing Agreements in connection herewith, nor the consummation of
the transactions herein or therein contemplated, are in contravention of law or
any indenture, agreement or undertaking to which Borrower is a party or by which
Borrower or its property are bound, or violates any provision of the Certificate
of Incorporation or By-Laws (or similar governing documents) of Borrower;

3.2 No consent, approval or other action of, or filing with, or notice to any
Governmental Authority is required in connection with the execution, delivery
and performance of this Amendment No. 2;

3.3 This Amendment No. 2 has been duly executed and delivered by Borrower and
the agreements and obligations of Borrower contained herein constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms;

3.4 All of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended hereby, are true and correct
in all material respects on and as of the date hereof as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct in all material respects as of such date; and



--------------------------------------------------------------------------------

3.5 No Default or Event of Default exists or has occurred and is continuing.

4. Conditions Precedent.

4.1 Agent shall have received an executed original or executed counterparts of
this Amendment No. 2, duly authorized, executed and delivered by each of the
respective parties hereto;

4.2 Agent shall have received an Affidavit of Execution and Delivery, in form
and substance satisfactory to Agent, duly authorized, executed and delivered by
Borrower; and

4.3 No Default or Event of Default shall exist or have occurred and be
continuing.

5. Effect of this Amendment. This Amendment No. 2 constitutes the entire
agreement of the parties with respect to the subject matter hereof and thereof,
and supersedes all prior oral or written communications, memoranda, proposals,
negotiations, discussions, term sheets and commitments with respect to the
subject matter hereof and thereof. Except as expressly amended pursuant hereto,
no other changes or modifications to the Financing Agreements are intended or
implied, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof. To the extent that any provision of the Loan Agreement or
any of the other Financing Agreements are inconsistent with the provisions of
this Amendment, the provisions of this Amendment shall control.

6. Further Assurances. Borrower shall execute and deliver such additional
documents and take such additional action as may be requested by Agent to
effectuate the provisions and purposes of this Amendment No. 2.

7. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Florida but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida.

8. Binding Effect. This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

9. Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 2, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 2 by telecopier or other electronic method of transmission shall
have the same force and effect as delivery of an original executed counterpart
of this Amendment No. 2. Any party delivering an executed counterpart of this
Amendment No. 2 by telecopier or other electronic method of transmission also
shall deliver an original executed counterpart of this Amendment No. 2, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 2 as to such
party or any other party.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to Wachovia Bank,
National Association, successor by merger to Congress Financial Corporation
(Florida), as Agent and a Lender By:  

 

Title:  

 

 

AGREED AND ACCEPTED:

TRAILER BRIDGE, INC.

By:

 

 

Title:

 

 

 

Amendment No. 2 to Term Loan Agreement